Citation Nr: 1402814	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  12-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of lead poisoning.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1960 to June 1964 and well as National Guard service.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In December 2013, the Veteran testified at a personal hearing at the RO (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2013).  The record indicates that the Veteran has been awarded disability benefits by the Social Security Administration (SSA), and there is no indication that the RO has attempted to obtain the complete SSA file.  A September 1976 VA treatment record notes that the Veteran was receiving SSA disability benefits for "lead intoxication."  At the December 2013 Board hearing, the Veteran stated that he had been receiving SSA disability benefits since approximately 1975.  There is a possibility that the SSA records are relevant to the Veteran's current appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to a veteran's claim); 38 C.F.R. § 3.159(c)(2) (2013). 

Next, remand is required to attempt to obtain private and VA treatment records.  VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.         § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Pursuant to a March 2011 authorization and consent to release information, the RO attempted to obtain, through letters dated May and June 2011, private treatment records dated from 1990 through present; however, no response to the inquiries was received.  In a March 2012 substantive appeal (VA Form 9), the Veteran indicated that he had received private treatment records from 1994 through present, but was still waiting on private treatment records dated from 1973 through 1994.  These private treatment records have not been received or associated with the claims file, and no private treatment records dated after March 1977 have been received.  

The RO/AMC should contact the Veteran and provide him the opportunity to submit additional evidence or authorize the release of information to VA for private treatment he has received with regard to treatment for residuals of lead poisoning.  The RO/AMC should associate any additional private treatment records received with the claims file.

No VA treatment records dated after September 1976 have been associated with the claims file.  The RO/AMC should also obtain and associate any additional, pertinent VA treatment records related to treatment for residuals of lead poisoning.  

Additionally, VA's duty to assist includes providing a medical examination if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).  

The Veteran has not yet been provided with an examination.  The evidence of record includes the Veteran's DD Form 214 that notes a military occupational specialty of track vehicle mechanic.  In a March 2012 substantive appeal (VA Form 9), the Veteran contended that he was exposed to lead on a regular basis from the fumes he breathed in and gasoline on his clothing during service as a vehicle maintenance mechanic.  At the December 2013 Board hearing, the Veteran testified that he was exposed to lead from the fumes and gasoline spilled on him during service, even though the lead poisoning did not manifest until 1973.  The Board finds that the Veteran's occupational specialty is consistent with his contentions concerning lead exposure in service.  

There is also competent evidence of a current diagnosed disability or symptoms of disability.  At a March 2012 substantive appeal (VA Form 9), the Veteran reported that he still has problems related to lead poisoning.  At the December 2013 Board hearing, the Veteran testified that he has current muscle, joint, and nerve problems.

Based on the above, the Board finds that there is some evidence that the Veteran's claimed muscle, joint, and nerve problems may be associated with residuals of lead poisoning in service; thus, a remand is required to obtain a medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO/AMC should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for the residuals of lead poisoning (and not already of record).  The RO/AMC should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for residuals of lead poisoning.  The RO/AMC should attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

3.  The RO/AMC should obtain and associate with the record all VA treatment records pertaining to residuals of lead poisoning.  

4.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any current disabilities related to residuals of lead poisoning.  The claims folder should be made available to the examiner.  The examiner should diagnose all disabilities related to residuals of lead poisoning and then provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any residuals of lead poisoning were incurred in or caused by the Veteran's military service.  The examiner should provide a clear rationale and basis for all opinions expressed.  

5.  Readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



